ALLOWANCE
Election/Restrictions
The restriction requirement between Species A and B, as set forth in the Office action mailed on 02/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 11 directed to non-elected Species is no longer withdrawn from consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Todd W. Barrett on 01/26/2012.
Amend claims as follows:
1.	(Currently Amended)  A nacelle for an engine, comprising:
an exterior housing at least partially surrounding the engine;
a front portion proximate an engine face of the engine, wherein the front portion of the nacelle defines an opening into an interior of the nacelle;
a seal disposed proximate the opening, wherein the seal is configured to selectively allow air into the interior of the nacelle, the seal comprising a K-Seal positioned on the exterior housing 
a heat exchanger disposed within the interior of the nacelle, the heat exchanger coupled to the J-Seal via a mount, the heat exchanger configured to exchange heat between a fluid flowing within the heat exchanger and the air at the interior of the nacelle; and 
wherein the nacelle further comprises one or more fans, the one or more fans configured to flow the air from outside the nacelle across the heat exchanger. 
7.	(Currently Amended)  The nacelle of Claim 1, wherein the one or more fans are configured to control a rate of flow of the air from outside the nacelle based at least partially on a velocity of the nacelle.
8.	(Currently Amended)  The nacelle of Claim 1, wherein the one or more fans are configured to control a rate of flow of the air from outside the nacelle based at least partially on a temperature of the fluid at the heat exchanger.
10. 	(Currently Amended  The nacelle of Claim 1, wherein the seal comprises a mechanical portion configured to move in response to an input to selectively allow the air into the interior of the nacelle.
11. 	(Currently Amended)  The nacelle of Claim 1, wherein the seal allows the air into the interior of the nacelle automatically when exposed to a pressure differential between the air outside the nacelle at the opening and the air within the interior of the nacelle above a threshold pressure differential.
12. 	(Cancelled)
13.	(Cancelled)
14.	(Cancelled). 
15.	(Cancelled)
16.	(Cancelled)
17.	(Cancelled).
18.	(Cancelled)
19. 	(Cancelled)

an engine;
a nacelle housing the engine, the nacelle comprising:
an exterior housing at least partially surrounding the engine;
a front portion proximate an engine face of the engine, wherein the front portion of the nacelle defines an opening into an interior of the nacelle;
a seal disposed proximate the opening, wherein the seal is configured to selectively allow air into the interior of the nacelle, the seal comprising a K-Seal positioned on the exterior housing of the nacelle and a J-Seal positioned on the engine, the K-Seal comprising a flap configured to rest against a portion of the J-Seal; and
a heat exchanger disposed within the interior of the nacelle, the heat exchanger coupled to the J-Seal via a mount, the heat exchanger configured to exchange heat between a fluid flowing within the heat exchanger and the air at the interior of the nacelle; 
an inlet duct configured to direct the air to the engine face of the engine;
a subsystem remote from the nacelle, wherein the fluid from the heat exchanger is configured to exchange heat generated at the subsystem; and
wherein the nacelle further comprises one or more fans, the one or more fans configured to flow the air from outside the nacelle across the heat exchanger.
Allowable Subject Matter
Claims 1-5, 7, 8, 10, 11, 20 and 21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741